As filed with the Securities and Exchange Commission on June 7, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05339) Concorde Funds, Inc. (Exact name of registrant as specified in charter) 1000 Three Lincoln Centre 5reeway LB3 Dallas, TX 75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 Three Lincoln Centre, 5reeway LB3, Dallas, TX 75240-2650 (Name and address of agent for service) (972)-701-5400 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2013 Date of reporting period:03/31/2013 Item 1. Reports to Stockholders. A NO-LOAD MUTUAL FUND SEMI-ANNUAL REPORT Dated March 31, 2013 May 15, 2013 Dear Shareholders, We are pleased to present the Semi-Annual report of Concorde Funds, Inc. for the six month period ending March 31, 2013. Concorde Value Fund Concorde Value Fund, managed by Concorde Investment Management, extended the gains which began four years ago at the bottom of the 2007-2009 bear market and generated a net return of 7.34% for the first half of the fiscal year ending March 31, 2013.This performance lagged most major indices as cash holdings, significant positions in the underperforming energy and technology sectors and poor results among some individual holdings hindered relative performance.The nature of our concentrated portfolio tends to produce results which do not track diversified indices for some shorter time periods.The individual performance of holdings in the Fund varied dramatically for such a short time period.In addition, many holdings have recently increased their dividend rates — which indicates excellent long term prospects — including several positions which have incurred relatively poor short term performance. Six Months Ended* Annualized Annualized Annualized 03/31/2013 1 Year Ending* 5 Years Ending* 10 Years Ending* (Unaudited) 03/31/2013 03/31/2013 03/31/2013 Concorde Value Fund 7.34% 9.47% -0.78% 4.60% Russell 3000 Value Total Return 14.11% 18.71% 5.05% 9.33% S&P 500 10.19% 13.96% 5.81% 8.53% Russell 2000 14.48% 16.30% 8.24% 11.52% Lipper Multi-Cap Value 14.88% 16.34% 4.88% 8.40% Wilshire 4500 16.40% 16.67% 8.74% 12.39% NASDAQ 4.81% 5.62% 7.77% 9.64% * Source – Morningstar, Inc.; US Bancorp Fund Services, LLC Among the sectors which provided superior results for the period include consumer cyclical, consumer defensive, financial services and industrials.Among the consumer cyclicals, the second largest industry position at period end, Fortune Brands Home & Security, Hanesbrands and Lowe’s Companies all had positive returns greater than 25%.Fortune Brands and Lowe’s are participating in the strengthening residential real estate market and Hanesbrands continues to show steady growth while utilizing cash flow to deleverage, which the market is beginning to appreciate.Titan International, Walt Disney Co., and Viacom contributed smaller gains.Titan is expanding internationally, particularly in their agricultural and mining segments.Disney and Viacom are benefitting from the firming advertising markets in the U.S. and we believe that Viacom, in particular, has meaningful upside as it has lagged because of some recent weakness in audience for several of their key cable channels.AB Inbev and General Mills were the best performing stocks among consumer defensives as their businesses grew steadily and large cap international leaders continued to be attractive to new investors.Dole Food Company, a new fund holding, dropped modestly from our original entry price.We believe Dole, which just announced the sale of a large portion of the operating business, is significantly undervalued based on the remaining fresh food operations and some additional non-operating real estate and other assets. The three sectors which contributed the least on a relative basis for the first half were basic materials, energy and technology.Potash Corporation of Saskatchewan is a long time fund investment and the only basic materials holding.The stock dropped modestly during the past two quarters as uncertainty regarding pricing for potash worldwide for 2013 weighed on the market price along with concern over the outcome of some longer term contracts.Within the energy sector, all holdings fell during the last quarter of 2012 except for ConocoPhillips.The relatively small holding of Poseidon Concepts, a Canadian oil service tank manufacturer, fell 90% subsequent to the declaration that management had not disclosed promptly the non-compliance with long term contracts with many customers as business slowed.Legal expenses will likely overwhelm the business and we have exited the position.Devon Energy, Exxon Mobil and Kinder Morgan all rose during the first quarter after falling at the end of 2012.Among technology holdings, EMC Corporation and Microsoft both fell in the fourth quarter, with Microsoft rallying in early 2013.EMC in particular, has reported lackluster results recently and appears to have significant headwinds for the balance of this year.We have reduced this position.Oracle Corporation, the remaining tech holding, produced a net gain for the first half after moving up during late 2012 and then pulling back. The remaining holdings are in three industry groups which generated gains consistently through the six month period.These included financial services, healthcare, and industrials.All three holdings in financial services are in the insurance industry, including new holding American International Group.AIG has been reconfiguring itself significantly since the credit crisis and is close to shrinking back to two core businesses.The property & casualty and life & annuity businesses are both leaders in their respective segments and combined are valued in the market at a significant discount to peers.The company is positioned to resume a normal profile after the Treasury ownership has been disposed of and other large assets such as the Asian insurance and aircraft leasing business have either been sold or under contract to do so.Travelers Companies continues to ride the rebound in commercial and personal property & casualty markets.Any increase in either inflation or interest rates will enhance results.Aon PLC, a large international commercial insurance broker and employee benefits consultant is reporting good business results and the large cash flow generation is becoming recognized.Aon is also benefitting from major contracts to help develop corporate healthcare exchanges spurred by new legislation. In the healthcare segment performance results were quite varied.Quest Diagnostics stock dropped modestly during the period as reported results struggled versus expectations but still included excellent cash flow and prospects in the near future.We believe the stock trades at a discount to intrinsic value and continue to hold while receiving a good dividend.HCA Holdings performed best in the group as results have been good and future growth prospects appear promising.Abbott Laboratories was sold after approaching our targets as the company split into two distinct business lines on January 1.Johnson & Johnson and Agilent Technologies both rose as reported earnings were on track in businesses that should thrive in the current environment. 2 Among the industrial holdings, Deere & Co lagged performance of the sector and our other holdings as the stock digested recent gains and some concerns surfaced over longer term agricultural demand.We have taken profits over recent years as the price has risen, but still believe the long term trend is sustainable.Union Pacific Corp, United Parcel Service and Waste Management all rose significantly (approximately 20%) during the fiscal first half.Union Pacific and Waste Management both benefitted from a recovering domestic economy.Union Pacific has gotten an extra boost from the resurging domestic energy expansion and Waste Management is beginning to see modest additional demand related to the stabilization in the residential and commercial construction markets.UPS stock exceeded the broad market indices as shipping volumes continue to increase worldwide and they are outperforming their principal competitor in many industry metrics. A good indicator of both current and future prospects is often dividend policy for the boards of companies that elect to allocate a portion of the capital in that direction. During the past year the following fund holdings have increased their annualized dividend rate:Agilent Technologies (initiated 2012/increased 2013), AON, AB Inbev, Canadian Oil Sands, Deere & Co., Quest Diagnostics, Walt Disney Co., Devon Energy, Fortune Brands Home & Security (initiated 2013), General Mills, Hanesbrands (initiated 2013), HCA (paid multiple special dividends in 2012), Johnson & Johnson, Kinder Morgan, Lowe’s Companies, Microsoft, Potash Corp. (2 increases), Travelers Companies, Union Pacific, UPS, Waste Management and Exxon Mobil. In summary, the fund continues to be positioned partially as defensive and partially with the assumption that the US and global economy could accelerate growth and thereby justify recent market gains. Dividend paying stocks, and those with defensive characteristics relative to a slower economy, have done well in recent months as many investors have been wary of the complex and unsettling issues such as global slowing and excess, but ever increasing, domestic debt. Stocks with cyclical sensitivities to a growing economy, such as technology, have been less impressive, but would quickly respond to significantly improving economic news. Given the dramatic uncertainties in the near term, the fund will remain diversified in its holdings , not only in terms of specific industry sectors, but also in terms of holdings that will perform in either a growth or weaker economic environment. In any event, the companies in which the fund invests meet standards for strong financial balance sheets, top executive management leadership and excellent long term performance expectations. Thank you for your continued support. We will continue to strive for the highest professional standards of performance and stewardship in the management of the Value Fund. Best regards, Gary B. Wood, Ph.D. President 3 CONCORDE VALUE FUND PORTFOLIO HOLDINGS BY SECTOR March 31, 2013 (Unaudited) The portfolio’s holdings and allocations are subject to change.The percentages are of net assets as of March 31, 2013. 4 FUND EXPENSES (Unaudited) As a shareholder of the FUND, you incur two types of costs: (1) transaction costs and exchange fees; and (2) ongoing costs, including management fees and other FUND expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the FUND and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six month period ended March 31, 2013. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the FUND’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the FUND’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the FUND and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs or exchange fees.While the FUND does not currently assess sales charges, redemption or exchange fees, other funds do, and those costs will not be reflected in their expense tables.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Beginning Account Ending Account Expenses Paid During Period* – Value – 10/1/12 Value – 3/31/13 Six Months Ended 3/31/13 Actual Hypothetical (5% return before expenses) * Expenses are equal to the FUND’s annualized expense ratio of 2.12%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period ended March 31, 2013). 5 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES March 31, 2013 (Unaudited) Fair Percent of Shares Value Net Assets COMMON STOCKS - 90.10% AMUSEMENT & THEME PARKS The Walt Disney Co. $ % BREAKFAST CEREAL MANUFACTURING General Mills, Inc. BREWERIES Anheuser Busch InBev NV - ADR (b) CABLE & OTHER SUBSCRIPTION PROGRAMMING Viacom, Inc. CLOTHING ACCESSORIES STORES Hanesbrands, Inc. (a) COMPUTER STORAGE DEVICE MANUFACTURING EMC Corp. (a) CRUDE PETROLEUM & NATURAL GAS EXTRACTION Canadian Oil Sands Ltd. (c) Devon Energy Corp. DATA PROCESSING Fiserv, Inc. (a) DIRECT PROPERTY & CASUALTY INSURANCE CARRIERS American International Group, Inc. (a) Travelers Companies, Inc. FARM MACHINERY & EQUIPMENT MANUFACTURING Deere & Co. FRUIT & VEGETABLE CANNING Dole Food Company, Inc. (a) GENERAL MEDICAL & SURGICAL HOSPITALS HCA Holdings, Inc. HOME CENTERS Lowe’s Companies, Inc. INSTRUMENT MANUFACTURING FOR MEASURING Agilent Technologies, Inc. INSURANCE AGENCIES & BROKERAGES Aon Corp. (c) The accompanying notes are an integral part of these financial statements. 6 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES (continued) March 31, 2013 (Unaudited) Fair Percent of Shares Value Net Assets COMMON STOCKS (continued) LINE-HAUL RAILROADS Union Pacific Corp. $ % LOCAL MESSENGERS & LOCAL DELIVERY United Parcel Service, Inc. MEDICAL LABORATORIES Quest Diagnostics, Inc. MOTOR VEHICLE STEERING & SUSPENSION COMPONENTS MANUFACTURING Titan International, Inc. NATURAL GAS DISTRIBUTION Kinder Morgan, Inc. PETROLEUM REFINERIES ConocoPhillips Exxon Mobil Corp. PHARMACEUTICAL PREPARATION MANUFACTURING Johnson & Johnson POTASH, SODA, & BORATE MINERAL MINING Potash Corp. Saskatchewan - ADR (b) SOFTWARE PUBLISHERS Microsoft Corp. Oracle Corp. SOLID WASTE LANDFILL Waste Management, Inc. SUPPORT ACTIVITIES FOR OIL & GAS OPERATIONS Poseidon Concepts Corp. (c) WOOD KITCHEN CABINET & COUNTERTOP MANUFACTURING Fortune Brands Home & Security, Inc. (a) TOTAL COMMON STOCKS (Cost $6,295,120) PREFERRED STOCK - 1.50% AIRCRAFT ENGINE & ENGINE PARTS MANUFACTURING United Technologies Corp., 7.50%, 08/01/2015 TOTAL PREFERRED STOCKS (Cost $160,457) The accompanying notes are an integral part of these financial statements. 7 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES (continued) March 31, 2013 (Unaudited) Fair Percent of Shares Value Net Assets SHORT-TERM INVESTMENTS - 8.63% Fidelity Institutional Money Market - Select Class, 0.05% (d) $ % First American Prime Obligations Fund - Class Y, 0.00% (d) The STIC Prime Portfolio - Institutional Class, 0.09% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $932,251) Total Investments (Cost $7,387,828) - 100.23% Liabilities in Excess of Other Assets - (0.23)% ) ) TOTAL NET ASSETS - 100.00% $ % Notes: ADR American Depository Receipt (a) Presently non-income producing. (b) Foreign issued security listed directly on a U.S. securities exchange. (c) Foreign issued security traded over-the-counter in the U.S. (d) Rate shown is the 7-day yield as of March 31, 2013. The accompanying notes are an integral part of these financial statements. 8 CONCORDE VALUE FUND STATEMENT OF ASSETS AND LIABILITIES March 31, 2013 (Unaudited) ASSETS Investments in securities, at fair value (cost $7,387,828) $ Cash Receivables Dividends Interest 52 Prepaid expense Other asset TOTAL ASSETS LIABILITIES Investment advisory fee payable Accrued expenses TOTAL LIABILITIES NET ASSETS $ Composition of Net Assets: Net capital paid in on shares of capital stock $ Accumulated net investment income Accumulated net realized loss ) Net unrealized appreciation NET ASSETS $ Capital shares outstanding Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 9 CONCORDE VALUE FUND STATEMENT OF OPERATIONS For the Six Month Period Ended March 31, 2013 (Unaudited) Investment income Dividends (net of foreign withholding taxes of $2,128) $ Interest Total investment income Expenses Investment advisory fees (Note 5) Administration fees Fund accounting fees Professional fees Transfer agent fees Printing, postage and delivery Other expenses Custodian fees Directors fees Federal and state registration fees Total expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN FROM INVESTMENTS Net realized gain from investments in securities Net increase in unrealized appreciation on investments in securities NET REALIZED AND UNREALIZED GAIN FROM INVESTMENTS NET INCREASEIN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 10 CONCORDE VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2012 Year Ended (Unaudited) Sept. 30, 2012 INCREASE IN NET ASSETS FROM OPERATIONS Net investment income $ $ Net realized gain (loss) from investments ) Net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS – NET (Note 3) ) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year (including accumulated net investment income of $40,235 and $20,358 respectively) $ $ The accompanying notes are an integral part of these financial statements. 11 CONCORDE VALUE FUND FINANCIAL HIGHLIGHTS Six Months Ended March 31, Year Ended September 30, (Unaudited) PER SHARE DATA(1): Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) ) Total income (loss) from investment operations ) ) ) Less distributions: Distributions from net investment income ) — Distributions from net realized gains — ) ) Total distributions ) — — — ) ) Net asset value, end of period $ TOTAL RETURN 7.34% 23.77% (6.38%
